Case 1:18-bk-12585        Doc 18     Filed 10/09/18 Entered 10/09/18 15:25:15            Desc Main
                                     Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT CINCINNATI

In re:                                         )              Case No. 1:18-bk-12585
                                               )
Suzanne Bair,                                  )              Chapter 7
                                               )
                                Debtor.        )              Hon. Beth A. Buchanan
                                               )              U.S. Bankruptcy Judge

               NOTICE OF MOTION BY UNITED STATES TRUSTEE
     FOR EXTENSION OF TIME TO FILE COMPLAINT OBJECTING TO DISCHARGE

         You are hereby notified that the United States Trustee for Region 9 ("U.S. Trustee") moves
the Court for an order extending the date for filing a motion to dismiss under 11 U.S.C. § 707,
and/or filing a complaint objecting to the Debtor’s discharge under 11 U.S.C. § 727.
         Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one.
         If you do not want the court to grant the relief sought in the motion, then on or before
twenty-one (21) days from the date set forth in the certificate of service for the motion/objection,
you must file with the court a response explaining your position by mailing your response by
regular U.S. Mail to Clerk of the Court at the United States Bankruptcy Court, 221 East 4 th Street,
Suite 800, Cincinnati, Ohio 45202, OR your attorney must file a response using the Court’s ECF
System.
         The Court must receive your response on or before the date above. You must also send a
copy of your response either by 1) the Court’s ECF System or by 2) regular U.S. Mail to Benjamin
A. Sales, 36 East Seventh Street, Suite 2030, Cincinnati, Ohio 45202.
         If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the motion and may enter an order granting that relief without further notice or
hearing.
         If you would like a copy of the underlying Motion to Extend, please request such in writing
to, Benjamin A. Sales, 36 East Seventh Street, Suite 2030, Cincinnati, Ohio 45202 or by telephone
at: (513) 684-6988 x223.
Case 1:18-bk-12585      Doc 18     Filed 10/09/18 Entered 10/09/18 15:25:15           Desc Main
                                   Document     Page 2 of 2


       Pursuant to Fed. R. Bankr. P. 4004(c), the discharge is stayed pending the conclusion of
this Motion.


Dated: October 9, 2018                       Respectfully Submitted:

                                             Daniel M. McDermott
                                             United States Trustee
                                             Region 9

                                     by:     /s/ Benjamin A. Sales
                                             Benjamin A. Sales (CO #51551)
                                             Attorney for the U.S. Trustee
                                             36 East Seventh Street, Suite 2030
                                             Cincinnati, Ohio 45202
                                             (513) 684-6988 x223
                                             Fax: (513) 684-6994
                                             E-mail: benjamin.a.sales@usdoj.gov


                                     CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2018, a copy of the foregoing NOTICE OF MOTION
BY UNITED STATES TRUSTEE FOR EXTENSION OF TIME TO FILE MOTION TO
DISMISS CASE, AND/OR TO FILE COMPLAINT OBJECTING TO DISCHARGE was served
on the following registered ECF participants, electronically through the Court’s ECF System at the
e-mail address registered with the Court:

Eileen Field, Esq., Chapter 7 Trustee
Robert A. Goering, Esq., Attorney for the Debtor

and on the following by ordinary U.S. Mail addressed to:

Suzanne Bair
1800 Tanglewood Dr.
Loveland, OH 45140


                                             /s/ Benjamin A. Sales
                                             Benjamin A. Sales




                                                2
